Citation Nr: 0831276	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-26 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to recognition as a former prisoner of war 
(POW) for VA purposes.

2.  Entitlement to an effective date prior to May 13, 2006 
for the grant of service connection for anxiety disorder.

3.  Entitlement to an initial rating in excess of 10 percent 
for anxiety disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION


The veteran served on active duty from August 1942 to May 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions issued by the RO in March and April 2005 and 
June 2006.  In March 2005, the RO issued a January 2005 
administrative decision that denied POW status to the veteran 
for VA purposes.  In April 2005, the RO issued a March 2005 
rating decision that denied service connection for PTSD.  The 
veteran perfected appeals to both issues.  In a June 2006 
rating decision, the RO granted service connection for 
anxiety disorder and assigned an initial 10 percent rating, 
effective May 13, 2006.  The veteran disagreed with both the 
effective date assigned for service connection and the 
initial rating assigned; he perfected appeals to both issues.

Pursuant to the veteran's request, a hearing before a 
Veterans Law Judge at the RO was scheduled for October 24, 
2007.  The veteran did not appear for the scheduled October 
2007 Board hearing, and the claims file reflects nothing 
further from the veteran pertaining to a hearing.  In August 
2008, his service representative submitted to the Board a 
brief on his behalf.  Hence, the veteran's request for a 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(e) 
(2007).

In September 2008, for good cause shown, the Board granted 
the veteran's motion to advance his case on the docket.  38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2007). 

The Board's decision regarding entitlement to POW status and 
an earlier effective for grant of service connection and for 
a higher initial rating for anxiety disorder is set forth 
below.  For the reasons expressed below, the issue of 
entitlement to service connection for PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in an 
October 2007 VA Form 21-4138, the veteran submitted a claim 
for service connection for heart disease, for hypertension 
and for peripheral neuropathy of all four extremities.  As 
these issues have not been adjudicated, they are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  From June 20, 1944 to October 31, 1944, the veteran was 
interned by the Swedish Government after a forced landing.

2.  During his period of internment, the veteran did not 
experience the kinds of physical or psychological hardships 
or abuse, malnutrition, and unsanitary conditions comparable 
to those experienced by POWs held in enemy camps.

3.  The veteran perfected an appeal of the March 2005 rating 
decision that initially denied service connection for PTSD; 
at the time of appeal, the veteran did not meet the criteria 
for a diagnosis of PTSD or any other psychiatric disorder.

4.  The record does not show that there is any statement or 
communication filed with the RO prior to May 13, 2006, that 
constitutes a claim, or indicates an intent to apply, for 
service connection for anxiety disorder, which was first 
diagnosed during a VA examination held on that date.

5.  Since May 13, 2006, the veteran's anxiety disorder has 
been manifested by depressed mood, anxiety, chronic sleep 
impairment, some problems with anger, and hyperstartle 
response, and mild memory loss; these symptoms are not 
indicative of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective social 
relationships. 

 
CONCLUSIONS OF LAW

1.  The criteria for establishing recognition as a former POW 
for VA purposes have not been met.  38 U.S.C.A. 
§§ 101(32)(A), (B), 5107(b) (West 2002); 38 C.F.R. § 3.1(y) 
(2007).

2.  The claim for an effective date earlier than May 13, 
2006, for the grant of service connection for anxiety 
disorder is without legal merit.  38 U.S.C.A. §§ 5101, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2007).

3.  The criteria for an initial 30 percent rating for anxiety 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9413 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirement apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

With regard to recognition as a POW for VA purposes, the 
Board observes that the United States Court of Appeals for 
Veterans Claims (Court) has concluded that VCAA is not 
applicable where, as here, the veteran has been fully 
notified and is aware of the type of evidence required to 
substantiate his claim and that no additional assistance 
would aid in further developing the claim.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); see also Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Here, the 
January 2005 administrative decision and a July 2005 post-
rating letter informed the veteran of what would be needed to 
establish POW status, and of his and VA's respective duties 
to substantiate his claim.  After issuance of the notice 
described above, and opportunity for the appellant to 
respond, the March 2006 statement of the case (SOC) reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of such notice.  See 
Mayfield  v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in an SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).  Moreover, when as here, there is extensive factual 
development of a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply.  Dela 
Cruz, 15 Vet. App. at 149; Wensch v. Principi, 15 Vet. 
App. 362 (2001).

As will be explained below, the veteran's earlier effective 
date claim lacks legal merit; therefore, the duties to notify 
and assist required by the VCAA are not applicable to this 
particular claim on appeal.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  Moreover, because the veteran has 
disagreed with the effective date of the award and the 
initial rating assigned following the grant of service 
connection, these are downstream issues.  As such, the 
purposes of the initial VCAA notice are rendered moot 
secondary to the allowance of the initial benefits sought by 
the veteran, that is, the award of service connection for 
anxiety disorder.  Even so, the Board notes that a July 2006 
post-award letter provided adequate notice of how disability 
ratings and effective dates are assigned.  This notice was 
followed by readjudication of the claims in the October 2006 
SOC, which also set forth the criteria governing the 
assignment of disability ratings and effective dates.  See 
Prickett, 20 Vet. App. at 376.  Thus, all notice requirements 
were met.

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate the claims, and as warranted by law, affording 
VA examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.  There is no indication in the 
claims file of the veteran's having requested assistance with 
obtaining additional evidence related to his claims for an 
earlier effective date or for a higher initial rating.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of the matters herein decided.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

II.  Analysis

A.  POW Status

The term "former prisoner of war" for VA purposes means a 
person who, while serving in the active military, naval, or 
air service, was forcibly detained or interned in line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force, during a period of war.  38 U.S.C.A. 
§ 101(32); 38 C.F.R. § 3.1(y).  Regulations also provide that 
VA shall accept the findings of the appropriate service 
department that a person was a POW during a period of war 
unless a reasonable basis exists for questioning it.  
38 C.F.R. § 3.1(y)(1).  However, VA is not required to follow 
a service department finding that the veteran was a POW.  

The veteran argues that his internment in Sweden from June 
20, 1944 to October 31, 1944 (which is substantiated by the 
record) entitles him to POW status.

The statute gives VA the discretion to make a determination 
of POW status under 38 U.S.C.A. § 101(32)(B).

As the veteran in this case was held by a foreign government 
as opposed to an enemy government or hostile force, 38 
U.S.C.A. § 101(32)(B) applies, thereby affording the Board 
discretion to determine whether the circumstances were 
comparable to those under section 101(32)(A).

Pursuant to 38 U.S.C.A. § 101(32)(B), VA has promulgated the 
following regulation regarding "prisoner of war" status:

Circumstances of detention or internment.  
To be considered a former prisoner of 
war, a serviceperson must have been 
forcibly detained or interned under 
circumstances comparable to those under 
which persons generally have been 
forcibly detained or interned by enemy 
governments during periods of war.  Such 
circumstances include, but are not 
limited to, physical hardships or abuse, 
psychological hardships or abuse, 
malnutrition, and unsanitary conditions.  
Each individual member of a particular 
group of detainees or internees shall, in 
the absence of evidence to the contrary, 
be considered to have experienced the 
same circumstances as those experienced 
by the group.  

38 C.F.R. § 3.1(y)(2)(i).

In Young v. Brown, 4 Vet. App. 106, 109 (1993), the Court 
held that 38 C.F.R. § 3.1(y)(2)(i) provided "objective 
criteria" for determining POW status, and that when comparing 
the hardship suffered by a veteran while interned in a 
neutral country with the hardships suffered by veterans 
interned by enemy governments and forces, the VA must 
consider "the kinds of hardship suffered, not the degree of 
hardships suffered."  In Young v. Gober, 9 Vet. App. 141 
(1996), the Court held that, under the guidelines provided by 
statutes and VA regulations, the Secretary of the VA has 
discretion to determine whether the conditions described in 
the record are comparable to those experienced by POWs of 
enemy governments.  In the Young case, the Board sought and 
obtained an opinion as to whether the Swedish camps were 
comparable to those of enemy camps.  In that opinion, Dr. C. 
explained that the Swedish camps were not comparable to those 
of the enemy camps, stating that "[t]he food, quarters, and 
conditions in the Swedish camps were by every measure 
superior to the best German POW camps."  Young, 9 Vet. 
App. at 144.  Although that opinion lacked a specific 
reference to the appellant's experience, the Court noted that 
38 C.F.R. § 3.1, provides that "[e]ach individual member of 
a particular group of detainees or internees shall, in the 
absence of evidence to the contrary, be considered to have 
experienced the same circumstances as those experienced by 
the group."  38 C.F.R. § 3.1(y)(2)(i).

Based on a review of the evidence of record, including the 
veteran's statements, the Board finds that the preponderance 
of the evidence is against his claim for recognition as a 
former POW for VA purposes.  

To the extent that the veteran argues that the July 2004 
determination made by the service department that he was 
entitled to a POW Medal based on his internment in Sweden 
during World War II constitutes a finding by "the 
appropriate service department that [he] was a [POW]" under 
38 C.F.R. § 3.1(y)(1), that argument is unavailing.  The 
applicable regulation makes it abundantly clear that such a 
finding shall be accepted only when detention or internment 
is by an enemy government or its agents.  See Young, 9 Vet. 
App. at 143; 38 C.F.R. § 3.1(y)(1).  At the time of the 
veteran's internment, Sweden was a neutral government, rather 
than an enemy government.

Nevertheless, because the veteran was held in captivity by a 
foreign government, he is entitled to POW status if VA finds 
the conditions of his internment to be comparable to those 
under 38 U.S.C.A. § 101(32)(A).  Id.  Here, the Board notes 
that the veteran was forthright in his account of the 
conditions surrounding his internment in Sweden.  In an 
August 2004 response, the veteran stated that he was on a 
bombing operations over Politz, Germany, when his aircraft 
was shot down by German anti-aircraft fire; that his plane 
made it out of German airspace and went down in Sweden.  
During a September 2004 telephone call summarized on a VA 
Form 119, the veteran stated that there was adequate food; 
that he did not suffer any physical abuse or forced labor; 
and that the conditions were sanitary.  He also indicated 
that he suffered no injuries during the flight or the forced 
landing.  Thus, the Board concludes that the veteran's 
circumstances were similar to those described in the Young 
case by Dr. C.  

The Board does not question the unpleasant circumstances of 
the veteran's internment or the fact that he may have 
suffered psychological or physical hardships.  However, the 
statute and VA regulations make "comparability" the 
standard, and under these guidelines, VA has discretion to 
determine whether the conditions described in the record are 
comparable to those experienced by POWs of enemy governments.  
In this appeal, the Board finds that the experiences were not 
comparable.  Thus, the Board concludes that based on the 
facts here, the Board is precluded from recognizing the 
veteran as a former POW due to his internment in Sweden in 
1944 because his World War II experiences do not satisfy the 
requirements for that recognition.

B.  Earlier Effective Date Claim

Generally, the effective date for the award of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim is received within 
one year after separation from service, the effective date 
for the award of service connection is the day following 
separation from service; otherwise, it is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a) (2007).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered as filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155(a).

VA records will be accepted as an informal claim for benefits 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree.  38 C.F.R. § 3.157(b) (2007).  The 
term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2007).

When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file, after the last final 
disallowance of the claim, which could be interpreted to be a 
formal or informal claim for benefits.  See, e.g., Servello 
v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. 
West, 12 Vet. App. 377, 380-381 (1999).  Any communication or 
action that demonstrates an intent to apply for an identified 
benefit may be considered an informal claim.  See 38 C.F.R. § 
3.155(a).

On July 19, 2004, the RO received the veteran's formal claim 
for entitlement to service connection for PTSD.  In a March 
2005 rating decision, the RO denied the claim for service 
connection for PTSD, and, after issuance of an SOC, the 
veteran perfect an appeal which is currently before the 
Board.  

Thus, it must next be determined whether this appeal 
encompassed the disability for which service connection was 
granted, that is, anxiety disorder.

In this regard, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has held that " a 
claim based on the diagnosis of a new mental disorder, taken 
alone or in combination with a prior diagnosis of a related 
mental disorder, states a new claim, for the purpose of the 
jurisdictional requirement, when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement."  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996).  In concluding that "a newly diagnosed 
disorder, whether or not medically related to a previously 
diagnosed disorder, can not be the same claim when it has not 
been previously considered," the Federal Circuit Court 
specifically rejected the application of 38 C.F.R. § 4.125, 
reasoning that "[a] claim that could not have been 
adjudicated prior to the original notice of disagreement 
because all or a significant element of that claim had not 
yet been diagnosed, is a new claim although both the new and 
the prior diagnosis relate to mental disorders."  Id., at 
401-02.

At the time of the March 2005 denial of service connection 
for PTSD, the only medical evidence of record was a VA 
September 2004 VA PTSD examination report reflecting no 
psychological or cognitive impairment at that time.  Thus, 
the examiner provided no psychiatric diagnosis under either 
Axis I or Axis II.  A review of VA outpatient treatment 
records that were constructively in the possession of the RO 
at the time of the March 2005 rating also shows that, in 
November 2003, no psychiatric symptoms were noted and a 
depression screen was negative.  In October 2004, an alcohol 
screen was positive, while a PTSD screen was negative even 
though the veteran reported that he was an ex-POW.  On 
examination, he was noted to be alert and oriented with 
normal speech in October 2004 and February 2005.  

It was not until September 2005 that a VA outpatient 
depression screen was positive; however, on examination the 
veteran was noted to be alert and oriented with normal speech 
but the assessment included depression-patient refuses 
treatment/MHC referral.  A later March 2006, VA outpatient 
PTSD screen was again noted to be negative.  On examination, 
the veteran was alert and oriented with normal speech and the 
assessment again included depression-patient refuses 
treatment/MHC referral.  On examination in October 2006, the 
veteran was alert and oriented and the assessment again 
included depression-patient refuses treatment/MHC referral.

During a January 2006 private psychiatric evaluation, the 
veteran reported sleep problems that had become much more 
prominent since his retirement in 1984.  He indicated that he 
had difficultly being around people but had never received 
any treatment for this.  Following his retirement in 1984 and 
the death of his wife of 50 years in 1997, the veteran lived, 
and spent most of his time, alone.  Following a mental status 
examination, the private psychiatrist diagnosed the veteran 
with PTSD with concentration impairment, isolation, sleep 
pattern disturbance due to nightmares, severe interpersonal 
relationship problems and unemployability.

During another VA PTSD examination performed on May 13, 2006, 
the VA examiner found that the veteran failed to meet the 
criteria for a diagnosis of PTSD, but did meet the criteria 
for mild anxiety disorder secondary to World War II combat.  

Thus, a diagnosis of anxiety disorder was not indicated until 
the May 2006 VA examination report.  In view of the above, 
the Board finds that anxiety disorder was a new diagnosis, 
not present at the time of the August 2005 substantive 
appeal, and, hence, unrelated to the veteran's appeal of the 
RO's March 2005 denial of service connection for PTSD.  The 
RO construed the May 2006 VA examination report as a claim 
for service connection for anxiety disorder.  As there is no 
statement or communication filed with the RO prior to May 13, 
2006, that constitutes a claim, or indicates an intent to 
apply for, service connection for anxiety disorder, which was 
first diagnosed during a VA examination held on that date, an 
effective date earlier than the date of the claim may not be 
granted.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Even assuming that the initial claim for service connection 
for PTSD include anxiety disorder, the effective date cannot 
be earlier than the date entitlement arose.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Without medical 
evidence of the current existence of a claimed condition, 
there may be no service connection.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  Since anxiety disorder was not shown until 
May 13, 2006 (the current effective date), an earlier 
effective date on that basis would not be warranted.  Based 
on the above, the Board finds that there was no claim for 
service connection for anxiety disorder prior to May 13, 
2006, nor was anxiety disorder diagnosed prior to that date.  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the grant of 
service connection for anxiety disorder earlier than May 13, 
2006 is assignable, and the claim must be denied.  Where, as 
here, the law and not the evidence is dispositive, the matter 
on appeal must be terminated or denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C.  Higher Initial Rating

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as 
here, the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's initial 10 percent rating for anxiety disorder 
has been assigned under Diagnostic Code 9413 (for anxiety 
disorder, not otherwise specified (NOS)).  The Board notes 
that psychiatric disabilities other than eating disorders are 
actually rated pursuant to the criteria of a General Rating 
Formula.  See 38 C.F.R. § 4.130.

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness." 

Under the DSM-IV, GAFs between 61 and 70 are indicative of 
some mild symptoms (e.g., depressed mood, mild insomnia and 
occasional panic attacks) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).

Comparing the manifestations of the veteran's symptoms since 
the effective date of service connection, to the applicable 
criteria, and affording the veteran the benefit of the doubt, 
the Board finds that the veteran's symptoms more nearly 
approximate the criteria for a 30 percent rating from May 13, 
2006.  

Initially, the Board notes that the veteran has been 
unemployed since 1984.  VA outpatient treatment records 
reflect that the veteran suffers from depression but has 
repeatedly refused treatment or a referral to the VA mental 
health clinic.  During a September 2005 VA outpatient 
depression screen, the veteran indicated that he had had two 
years or more in life when feeling depressed or sad most 
days, even though sometimes feeling okay; that, during the 
past year, he had felt depressed or sad much of the time; and 
that, during the past week, he had felt depressed three or 
four days.

The May 2006 VA examiner noted that the veteran has not been 
hospitalized or received outpatient treatment for a mental 
disorder and he has not been prescribed medication for his 
anxiety given his age and physical problems-heart condition, 
chronic obstructive pulmonary disease (COPD) and emphysema 
(for which is he is on oxygen).  During the May 2006 VA 
examination, the veteran reported that he found World War II 
combat experience traumatic, likening being in a B-24 bomber 
to being a clay pigeon which is being shot at.  He added that 
he feared for his life and that every piece that hit the 
plane knocked a piece off it.  The veteran complained of 
sleep disturbances, waking up every night between 2 and 3 
a.m. and listening to the scanner, some problems with anger, 
and easy startle response.  His wife died in 1997, and 
currently he lives alone.  The veteran indicated that he has 
friends and that he belongs to the Lions Club and the VFW.  
However, he added that the spends his days sitting looking 
out the window, watching television, and looking at the 
birds; but he can no longer physically mow the yard.  He had 
no history of suicide attempts or of assaultive behavior or 
substance abuse.  On examination, the veteran was clean, 
neatly groomed, and appropriately dressed.  He was 
cooperative, friendly and relaxed.  His affect was normal; 
mood was good.  Attention was intact and he was oriented to 
person, place and time.  Speech and thought content and 
process were unremarkable.  He was able to maintain minimum 
personal hygiene.  Some short-term memory problems and 
forgetfulness was reported, but no major impairment was 
noted.  The diagnosis was anxiety disorder NOS and a GAF 
score of 65 was given.

Collectively, the medical evidence reflects that since grant 
of service connection, the veteran's psychiatric symptoms 
were manifested by chronic depression, anxiety, chronic sleep 
impairment, mild memory loss, and a tendency to isolate 
himself from others.  Resolving all reasonable doubt in the 
veteran's favor, the Board finds that these symptoms 
approximate occupational and social impairment at a level 
more nearly approximating that which is contemplated in a 30 
percent rating.

However, at no point during the period in question had the 
objective evidence shown that the veteran's overall 
symptomatology met the criteria for a rating in excess of 30 
percent.  In this regard, the medical evidences does not 
reflect that the veteran had flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
long-term memory; impaired abstract thinking; or other 
symptoms that are characteristic of a 50 percent rating.  

Rather, the May 2006 VA examiner described the veteran's mood 
as good and his affect was noted to be normal.  Speech and 
thought processes were unremarkable.  The veteran denied 
long-term memory difficulties.  The VA examiner felt that the 
veteran's incapacity as a result of his anxiety was mild.

Based on the foregoing, the Board finds that the veteran's 
anxiety disorder symptomatology has more nearly approximated 
the criteria for the 30 percent rather than a 50 percent 
rating for the period since the effective date of the grant 
of service connection.  As the criteria for the next higher, 
50 percent, rating have not been met during this period, it 
logically follows that the criteria for higher rating of 70 
or 100 percent likewise are not met during this time frame.  
Thus, there is no basis for staged ratings pursuant to the 
holding in Fenderson.


ORDER

Entitlement to recognition as a former POW for VA purposes is 
denied.

An effective date prior to May 13, 2006 for the grant of 
service connection for anxiety disorder is denied.

An initial 30 percent rating for anxiety disorder is granted, 
subject to the law and regulations governing the payment of 
VA compensation benefits.


REMAND

The claims file reflects that further RO action on the claim 
for service connection for PTSD remaining on appeal is 
warranted.

Since issuance of the July 2005 SOC and prior to the 
certification of the appeal to the Board, additional evidence 
that was not initially considered by the RO was associated 
with the record.  This evidence includes VA treatment records 
dated through October 16, 2006, showing assessments of 
depression, and a May 2006 examination report, reflecting 
that the veteran does not meet the criteria for PTSD.  
Because neither the veteran nor his representative has waived 
initial consideration of this pertinent evidence by the RO, a 
remand is required for the preparation of an SSOC.  See 38 
C.F.R. § 20.1304(c) (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  After completing any additional 
notification and/or development deemed 
warranted, the RO should readjudicate the 
claim for service connection for PTSD.  
The RO should consider the claim in light 
of all pertinent evidence, to include the 
additional evidence received since 
issuance of the July 2005 SOC, and legal 
authority.

2.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


